Citation Nr: 1010517	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-15 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1988 to March 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision by the Department 
of Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO). 

In his December 2006 claim, the Veteran sought service 
connection for bilateral hearing loss.  Though this claim was 
originally denied, service connection for left ear hearing 
loss was granted in an October 2008 rating decision issued 
concurrently with the Statement of the Case.  Accordingly, 
only the Veteran's claim for service connection for right ear 
hearing loss remains on appeal and is before the Board.  


FINDINGS OF FACT

1.  With regard to his right ear, the Veteran does not have 
an auditory threshold of 40 decibels or greater at any 
frequency, he does not have auditory thresholds of 26 or 
greater for three frequencies, and his speech recognition 
score is higher than 94 percent.  

2.  The Veteran's bilateral tinnitus was not present in 
service or for many years thereafter.

3.  There is no evidence that the Veteran is currently 
suffering from a back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss for 
the right ear have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309.

3.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Sensorineural hearing loss and tinnitus, however, 
may be presumed to have been incurred in service, if either 
becomes manifest to a degree of ten percent or more within 
one year of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 1131, 1137 38 C.F.R. §§ 3.307(a), 
3.309(a).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Entitlement to Service Connection for Right Ear Hearing Loss

The Veteran contends that he currently suffers from bilateral 
hearing loss which is causally related to his active duty 
noise exposure.  While the hearing loss the Veteran has in 
his left ear meets VA's criteria for a disability, the 
hearing in his right ear does not rise to the level of a 
disability for VA purposes.  Accordingly, his claim must be 
denied. 

First, the Board concedes that the Veteran was exposed to 
noise during his active duty service.  The Veteran served in 
the United States Marine Corps for four years.  He was 
awarded the Combat Action Ribbon for his service in Southwest 
Asia during Operation Desert Storm.  The Veteran was exposed 
to cannon blasts, grenades, and gunfire.  Noise exposure is 
thus conceded.

The Veteran's claim ultimately fails, however, because the 
hearing in his right ear has not deteriorated to the point to 
be considered disabling by VA regulation.  For the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Veteran underwent a VA Audio examination in October 2008.  
On an authorized audiological evaluation conducted concurrent 
with that examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
5
LEFT
15
15
15
25
45

Speech audiometry revealed speech recognition ability of 96 
percent in both the right and left ears.

The only other relevant examination is dated April 1995; it 
appears that this examination was conducted in conjunction 
with the Veteran's transfer to the Individual Ready Reserve 
(IRR).  In that examination, the average puretone thresholds 
in decibels in the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
10

No findings were made as to the Veteran's speech recognition 
ability.  

The level of hearing in the Veteran's right ear does not meet 
the criteria to be considered a disability under VA 
regulations.  Again, to be considered disabling, the 
Veteran's hearing loss would have to have an auditory 
threshold of 40 decibels or greater at one tested frequency, 
have thresholds of 26 decibels or greater at three 
frequencies, or have speech recognition of less than 94 
percent.  As reflected by the results of the audiometric 
examination above, the Veteran meets none of these criteria, 
and service connection for right ear hearing loss is thus not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385.

Entitlement to Service Connection for Bilateral Tinnitus

The Veteran contends that he currently suffers from bilateral 
tinnitus which is also causally related to his active duty 
noise exposure.  As the Veteran himself places the onset of 
this tinnitus years after service, his claim must be denied. 

First, the Board acknowledges both that the Veteran was 
exposed to noise during service, and that the Veteran is 
currently suffering from bilateral tinnitus.  As mentioned 
above, the Veteran underwent a VA Audio examination in 
October 2008.  At that time, he was diagnosed as suffering 
from bilateral tinnitus.

Despite this diagnosis, there is no evidence that this 
condition was manifested while the Veteran was in service or 
during the one year presumptive period thereafter.  In his 
October 2008 examination, the Veteran himself stated that his 
tinnitus began in 1998, six years after he left active 
service.  The audiologist who conducted this examination thus 
declined to find a nexus, stating that the Veteran's tinnitus 
was less likely than not caused by or a result of his active 
duty service.

The Veteran's May 1995 report of medical history conducted 
concurrently with his transfer to the Individual Ready 
Reserve supports the examiner's conclusion.  At that time, 
some three years after the Veteran left active service, the 
Veteran reported suffering from hearing loss but did not 
report suffering from tinnitus.  No other records associated 
with the claims file address the Veteran's tinnitus, its 
onset, or whether a nexus exists between it and the Veteran's 
active service.  

As the Veteran's tinnitus was not present in service or for 
many years thereafter, the Board concludes that the criteria 
for service connection for tinnitus have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309.

Entitlement to Service Connection for a Back Injury

The Veteran also seeks service connection for a back injury.  
This claim must be denied as well, as there is no evidence 
that the Veteran currently suffers from a back disability.  

Whether the Veteran suffered a back injury in service is 
unclear.  The Veteran himself only alludes to suffering such 
an injury, stating in his December 2006 claim that he injured 
his back while stationed in Camp Pendleton in 1991.  This is 
the extent of the information that the Veteran has provided.  

In its March 2010 brief, the Veteran's representative 
reiterated this contention.  It noted that the service 
treatment records that have been obtained do not document 
this event, but argued that the service treatment records 
appear to be incomplete.

It appears to the Board that, as the Veteran's representative 
has suggested, the service treatment records are incomplete.  
In appeals where a Veteran's service treatment records are 
unavailable or incomplete, there is a heightened obligation 
to assist the appellant in the development of the case, a 
heightened obligation to explain findings and conclusions, 
and a heightened duty to consider carefully the benefit of 
the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 
362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).

Here, however, even accepting the Veteran's contentions as 
true would not affect the claim, as there is no evidence that 
the Veteran is currently suffering from any back disability.  
None of the records identified by the Veteran and associated 
with the claims file reflect that the Veteran is currently 
suffering from a back disability.  The Veteran's statements 
themselves do not shed any light on the situation.  His 
January 2008 Notice of Disagreement and May 2008 substantive 
appeal both simply state "back injury" with regard to his 
claim.  At no point has he described in detail any injury 
that he suffered in service or any disability from which he 
suffers today (a fact that also closes the door to any 
finding of continuity of symptomatology).  

The Veteran's examination and self-report of medical history 
from the spring of 1995 are also instructive.  The April 1995 
examination made note of the Veteran's bilateral hearing 
loss, but was silent as to any back injury.  More 
importantly, the Veteran did not state in his May 1995 self-
report of medical history that he was then or had previously 
suffered from an injury to his back.  

Given these facts, even conceding the Veteran suffered a back 
injury in service would not affect the outcome of this claim.  
It is axiomatic that "in the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
evidence that the Veteran is currently suffering from a back 
disability, the Board concludes that the criteria for service 
connection for a back disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309.

Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2007 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  This 
notice informed the Veteran of all of the elements of how 
service connection is established, including how VA assigns 
disability ratings and how an effective date is established.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records and the records of 
his post-service private treatment.  

Though the Veteran's service treatment records appear to be 
incomplete, this had no effect on his claim.  A complete 
record of the Veteran's treatment in service could not cure 
any of the defects with each of his claims.  The Veteran was 
also informed in a January 2007 letter of the other evidence 
he could submit in lieu of his records to substantiate his 
claim.  The Board thus finds that the VA has met the 
heightened duty to assist that arises in missing service 
treatment record cases.  See Washington, 19 Vet. App. at 369-
71.

The Veteran was afforded a VA compensation and pension 
examination germane to his claims for service connection for 
bilateral hearing loss and tinnitus.  In its March 2010 
brief, the Veteran's representative stated that recent 
guidance issued governing VA examiners instructs such 
examiners to provide a medical opinion of causation even if 
there is no record of tinnitus during service.  Such an 
opinion has been provided here, as the examiner stated that 
the Veteran's bilateral tinnitus was less likely than not 
related to his active duty service.  

A VA compensation and pension examination is not necessary 
for the Veteran's claim for service connection for a back 
disability.  The Board may order an examination when the 
record shows that the Veteran has a current disability, 
indicates that this disability may be associated with the 
Veteran's active service, and does not contain sufficient 
evidence for the Board to make a decision on the issue.  
38 U.S.C.A. § 5103A(d)(2).  If the record indicates that 
there may be a nexus between the current disability and any 
service related incident, then the Board may order an RO to 
have a claimant examined.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  In this case, there is no indication 
that the Veteran currently suffers from a back disability.  
Without a current diagnosis, the Board may consider the 
medical records already in the file without requiring a VA 
examination.

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right ear hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service connection for a back disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


